—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered April 2, 1992, convicting defendant, after jury trial, of assault in the second degree, and sentencing him to a term of 2 Vs to 7 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of assault in the second degree. Moreover, we find that the verdict was not against the weight of the *256evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution’s witnesses were properly placed before the jury, and we find no reason on the record before us to disturb its determination.
Defendant’s argument for reversal on the basis that the verdict was a "compromise” made out of sympathy for the victim, and not based on the evidence, is without merit. "Review of the entire record in an attempt to divine the jury’s collective mental process of weighing the evidence is inappropriate” (People v Tucker, 55 NY2d 1, 4). Concur — Rosenberger, J. P., Ross, Asch, Rubin and Tom, JJ.